                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Friends for Health: Supporting The North Shore
Health Center, et al.
                                                        Plaintiff,
v.                                                                      Case No.:
                                                                        1:17−cv−01542
                                                                        Honorable Robert
                                                                        W. Gettleman
PayPal, Inc., et al.
                                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, May 28, 2019:


        MINUTE entry before the Honorable Robert W. Gettleman: Status and motion
hearing held on 5/28/2019. Plaintiffs' counsel's oral motion to withdraw and plaintiffs'
motion to vacate dismissal and for immediate reinstatement of the case including the stay
pending arbitration and approval of voluntary withdrawal of plaintiffs' counsel [68] are
granted. The court vacates its order entered on 5/21/2019 [66] and reinstates this case. The
court stays proceedings to allow plaintiffs to arbitrate. Status hearing set for 1/30/2020 at
9:00 a.m. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
